Opinion filed August 4, 2022




                                       In The


        Eleventh Court of Appeals
                                    ___________

                               No. 11-21-00283-CR
                                    ___________

                      ISAAC DELBOSQUE, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                      On Appeal from the 70th District Court
                               Ector County, Texas
                       Trial Court Cause No. A-20-1032-CR


                      MEMORANDUM OPINION
      Appellant, Isaac Delbosque, pleaded guilty to the first-degree felony offense
of aggravated robbery. See TEX. PENAL CODE ANN. § 29.03(a)(2), (b) (West 2019).
Pursuant to the terms of the plea agreement between Appellant and the State, the
trial court deferred a finding of guilt and placed Appellant on deferred adjudication
community supervision for ten years. The State later filed a motion to adjudicate
Appellant’s guilt. At the hearing on the State’s motion to adjudicate, Appellant pled
not true to the State’s allegations, and the State presented evidence in support of its
motion. The trial court found two of the State’s allegations to be true, revoked
Appellant’s community supervision, adjudicated Appellant’s guilt, and assessed his
punishment at imprisonment for life. We affirm.
      Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that the
appeal is without merit and frivolous. Counsel has provided Appellant with a copy
of the brief, a copy of the motion to withdraw, an explanatory letter, and a copy of
the clerk’s record and the reporter’s record. Counsel advised Appellant of his right
to review the record and file a response to counsel’s brief. Counsel also advised
Appellant of his right to file a pro se petition for discretionary review in order to
seek review by the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68. Court-
appointed counsel has complied with the requirements of Anders v. California, 386
U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); and Stafford v. State, 813 S.W.2d
503 (Tex. Crim. App. 1991).
      Appellant filed a pro se response to counsel’s Anders brief. In his response,
Appellant states that the attorney who represented Appellant at the time of the plea
agreement was ineffective and that “no weapon was ever found on me.”
      Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree with counsel that the appeal is
without merit. The record from the revocation hearing shows that, shortly after being
placed on community supervision, Appellant committed the offenses of “Failure to
ID” and “Resisting Arrest” as alleged in the State’s motion to adjudicate. We note
that proof of one violation of the terms and conditions of community supervision is
sufficient to support revocation. Smith v. State, 286 S.W.3d 333, 342 (Tex. Crim.
App. 2009). Furthermore, absent a void judgment, issues relating to an original plea
                                          2
proceeding may not be raised in a subsequent appeal from the revocation of
community supervision. Jordan v. State, 54 S.W.3d 783, 785–86 (Tex. Crim. App.
2001); Manuel v. State, 994 S.W.2d 658, 661–62 (Tex. Crim. App. 1999). Based
upon our review of the record, we agree with counsel that no arguable grounds for
appeal exist.1
        We grant counsel’s motion to withdraw, and we affirm the judgment of the
trial court.


                                                                 PER CURIAM


August 4, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




        1
         We note that Appellant has a right to file a petition for discretionary review pursuant to Rule 68
of the Texas Rules of Appellate Procedure.

                                                    3